Citation Nr: 1435197	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-47 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an earlier effective date than September 19, 2008, for service connection of posttraumatic stress disorder (PTSD). 

2.  Entitlement to a disability rating in excess of 50 percent for PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active duty service from October 1967 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a videoconference Board hearing in September 2013.  A transcript of that hearing has been associated with the record.

In September 2009, the Veteran raised an informal claim for service connection for alcohol dependence as secondary to PTSD.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of entitlement to a disability rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to an effective date earlier than September 19, 2008 for service connection of PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as to the issue of entitlement to an effective date earlier than September 19, 2008 for service connection of PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

In December 2011, the issue of entitlement to an earlier effective date for PTSD was certified to the Board as on appeal.  In a September 2013 hearing, the Veteran and his representative indicated that he wished to withdraw his claim for an earlier effective date pending before the Department of Veterans Affairs and the Board of Veterans' Appeals.  As such, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal regarding entitlement to an effective date earlier than September 19, 2008, for service connection of PTSD, and the issue is dismissed.


ORDER

The appeal for entitlement to an effective date earlier than September 19, 2008, for service connection of PTSD is dismissed.


REMAND

During the September 2013 videoconference hearing, the Veteran testified that his PTSD symptomatology has worsened.  He stated that his disability is currently manifested by symptoms that include increased anxiety attacks, memory impairments, and suicidal thoughts.  The record reflects that the Veteran last underwent a VA examination to assess the severity of his service-connected PTSD in May 2013, at which time the Veteran did not endorse the now-reported symptoms.  The Veteran's testimony suggests that his PTSD may have increased in severity since the most recent VA examination.  Accordingly, a new examination is needed order to determine the current severity of the disability.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.) 

In this regard, the Veteran asserted during the September 2013 hearing and in statements included in the record that he suffers from alcohol dependence as a symptom of or as a separate disability due to his PTSD.  Therefore, on remand, while assessing the severity of the Veteran's PTSD, the VA examiner should also be asked to identify whether any manifestations of alcohol abuse are attributable to the Veteran's PTSD or whether the manifestations are separate and distinct from his PTSD symptoms.

The Veteran also noted that the Board does not have all VA treatment records necessary to determine the claim.  Therefore, the outstanding records must be obtained and associated with the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA and private treatment records pertinent to the Veteran's claim.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

2.  After associating all pertinent outstanding records with the record, the Veteran should be provided a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his PTSD.  The claims file and all pertinent evidence in Virtual VA that is not included in the claims file must be made available to and reviewed by the examiner.

All pertinent symptomatology and findings should be reported in detail.  In so doing, the examiner is asked to also address the Veteran's reported history of alcohol abuse/dependence.  The examiner is asked to describe the current nature and severity of any alcohol abuse/dependence and to indicate whether these symptoms overlap with those from his PTSD or if there are distinct manifestations from the alcohol abuse that are not attributable to PTSD.

All opinions must be accompanied by rationale

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DELYVONNE M. WHITEHEAD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


